Order filed March 27, 2014




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00512-CR
                                   ____________

                          RONALD CROW, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                     On Appeal from the 21st District Court
                          Washington County, Texas
                         Trial Court Cause No. 16373

                                      ORDER

       Appellant is represented by retained counsel, Sylvia Cedillo. No reporter’s
record has been filed in this case. Jan Lynn, the official court reporter for the 21st
District Court, informed this court that appellant had not made arrangements for
payment for the reporter’s record. On January 7, 2014, this court ordered a hearing
in the trial court to determine whether appellant was indigent for purposes of
paying for the appellate record. On March 18, 2014, the trial court held a hearing at
which the court determined appellant was not indigent.
      Accordingly, we issue the following order:
       We ORDER appellant’s retained counsel, Sylvia Cedillo, to file a brief in
this appeal on or before April 28, 2014. If counsel does not timely file the brief as
ordered, the appeal will be abated for a hearing in the trial court to determine the
reason for the failure to file the brief. See Tex. R. App. P. 38.8(b)(2).



                                  PER CURIAM